Citation Nr: 1342612	
Decision Date: 12/24/13    Archive Date: 12/31/13

DOCKET NO.  10-47 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

Entitlement to compensation under 38 U.S.C.A. § 1151 for adenocarcinoma of the rectum and residuals.  


REPRESENTATION

Appellant represented by:	K. Krummeck, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

Veteran, Veteran's spouse




ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from December 1978 to December 1981.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  The appeal is now in the jurisdiction of the RO in Seattle, Washington, and that is where the appeal originates.  

The Veteran appeared at a Travel Board hearing in March 2012.  A transcript is of record.  

The Veteran's entire claims file, to include the portion contained in the electronic "Virtual VA" system, was reviewed. 


REMAND

The Veteran contends that he has developed a chronic residual disability following the misdiagnosis of adenocarcinoma by VA caregivers.  Essentially, the Veteran states that he presented to a VA emergency room in Roseburg, Oregon with rectal bleeding, and that this manifestation was due to rectal cancer.  He contends that he was not diagnosed with cancer at that time due to a violation of the standard of care.  The Veteran alleges that he was not given any instructions to follow-up with a gastrointestinal medical provider, and that when his cancer was ultimately diagnosed in December 2004, that the over two-year gap between initial manifestations and that diagnosis made his cancer more advanced and the associated residual disability more severe.   

The available VA records do indicate that, in May 2002, the Veteran presented with complaints of blood in the stool.  As the Veteran also contends, a diagnosis of rectal cancer was not made until December 2004.  Subsequent to this, the Veteran underwent surgery for the cancer in April 2005, and it was noted that there might potentially be genitourinary complications associated with the treatment.  The Veteran spent time both in surgical and medical intensive care following his surgery, and has complained of vomiting and nausea as residual symptoms from this treatment from that time to the present.  

The Veteran has submitted a letter from an oncologist from Georgetown University who concluded that there was a delay in diagnosis for the Veteran's cancer, and that the failure to make the assessment in May 2002 constituted a breach of the standard of care.  Further, this clinician stated that had the diagnosis been made in 2002, "it would be more likely than not that [the Veteran] would not have positive nodes" and "if [the Veteran] has metastatic disease now, it is overwhelmingly more likely than not that it would not have occurred had it been diagnosed when it should have."  This letter, dated in April 2006, was based off of a review of the Veteran's claims file; however, it did not include an assessment of the Veteran as to his current residual disability status.  It was not specific as to if "positive nodes" constituted a disability in itself, or rather, if it is a laboratory finding unassociated with an additional diagnosis.  

The RO, in noting this submission, dispatched the claim to a VA internist for review.  The Veteran was not examined; however, the extensive multi-volume case file was reviewed in its entirety.  In the associated report, dated in June 2010, the examiner agreed with the 2006 letter from the Georgetown oncologist regarding the 2002 breach of the standard of care.  Both the internist and the oncologist agreed that colonoscopy was warranted in 2002, and when it was not provided, it led to an unnecessary delay in diagnosis.  The VA internist, however, determined that while there was a missed diagnosis in 2002, the ultimate diagnosis in 2004 (and the treatment that followed in 2005) would be the same as if the cancer had been detected earlier.  Essentially, he concluded that there was no residual disability resultant from the failure to diagnose at the earlier date.  The VA examiner also noted that there was no evidence of current metastatic disease.  

The Veteran, through his attorney, has disagreed with the assessment as noted by the VA internist.  Essentially, the attorney noted that the Veteran was not examined by the VA internist, and that he has yet to be afforded an examination by a specialist to determine, exactly, what residual disability exists as associated with the Veteran's adenocarcinoma that could, potentially, be attributable to VA negligence.  

The 2006 private opinion notes that there was a radiographic finding of "positive nodes" that the clinician linked to VA negligence; however, that physician did not describe, nor is it reflected elsewhere in the record, that such a test finding resulted in additional, permanent disability.  Moreover, the 2006 oncologist noted that any metastatic disease could have been prevented by an earlier diagnosis in 2002; however, the 2010 VA assessment indicated that such a manifestation did not occur.  

Nonetheless, the Veteran continues to complain of nausea following his surgery, and his VA treating physician explained that he was treated medically for this post-surgical manifestation.  It is unknown as to if this, or any other residual of his cancer surgery would have been present but for VA negligence in 2002, and, as noted by the Veteran's attorney, there has yet to be an examination afforded addressing such a question.  Accordingly, the Board will remand the claim so that a specialist can examine the Veteran and ascertain, to the extent possible, if there is any residual disability in the Veteran associated with the failure to diagnose the Veteran's cancer 2.5 years subsequent to initial manifestations of the disease in May 2002.  

Additionally, the Board notes that the Veteran is apparently in receipt of disability benefits from the Social Security Administration (SSA).  As of yet, records from this federal agency have yet to be associated with the claims file.  As such records are, even if not physically present in the claims file, deemed to be constructively part of the record, the RO must make all efforts to secure records from SSA before an adjudication on this claim can occur.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Further, the Veteran has posited the letter of a staff attorney from the Office of General Counsel regarding a settlement award for an action brought to federal court under the Federal Tort Claims Act (FTCA).  The award letter, documenting a $100,000 settlement, was issued as due to an agreement on malpractice against VA for the same issue surrounding the current claim for compensation under 38 U.S.C.A. § 1151.  The only records pertaining to this settlement, which potentially suggest some degree of damages as associated with VA negligence, are not associated with the claims file.  As these records are pertinent, it is asked that efforts be made to secure them prior to any adjudication to the claim.  Should waiver be required by the Veteran (or his counsel), such a waiver should be sought so that the Board may make its determination based on the most complete assessment of the Veteran's disability picture.  

There does, additionally, appear to be continual treatment at VA facilities.  There are clinical consultations throughout 2009; however, it is indicated that the Veteran continually sought treatment at VA throughout, at the very least, 2012.  Efforts should be made to secure all outstanding VA treatment records prior to adjudication of the claim.  

Accordingly, the case is REMANDED for the following action:

1.   Obtain records from the SSA regarding the Veteran's disability benefits.  Once records are obtained, associate them with the claims file.  Additionally, records from VA, from 2009 to the present, pertaining to the Veteran's adenocarcinoma of the rectum, should be obtained.  Should records not be obtained after an exhaustive search, so annotate the record.

2.  Inquire the appropriate VA agency, to include the Office of General Counsel in San Francisco, as to the availability of records associated with the Veteran's settlement under the FTCA.  Obtain any necessary waivers from the Veteran and his counsel.  Should no records be available, so annotate the record.  

3.  Only after obtaining as much of the above evidence as is available, then schedule the Veteran for an examination with an appropriate specialist to determine if there is any residual disability associated with the failure to diagnose the Veteran with adenocarcinoma of the rectum in May 2002.  

The examiner is referred to the 2006 private opinion and the 2010 VA opinion, which, collectively establish that the delay in diagnosing rectal cancer was a breach of the standard of care and that the cancer was likely present when the Veteran was first seen by VA in 2002.  

The physician examining the Veteran is asked to express an opinion as to if it is at least as likely as not (50 percent probability or greater) that the Veteran now has any additional disability as a result of VA's negligence in failing to diagnose adenocarcinoma of the rectum in 2002.  

A detailed rationale should accompany any conclusion reached in the narrative portion of the examination report, and any necessary testing should be accomplished.  

4.  Then, re-adjudicate the Veteran's claim.  Should the disposition remain less than favorable, issue an appropriate supplemental statement of the case and forward the claims to the Board for adjudication.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
Michelle L. Kane
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


